Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, lines 10-16 and page 13, lines 11-18, filed December 8, 2021, with respect to the rejection(s) of claim(s) 13 and 26 under 35 USC 102 and 103 respectively have been fully considered and are persuasive. Specifically, the claims have been amended to add a motor which drives one wind wheel where the air flow created by the one wind wheel drives the other wind wheel. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0024668 to Golm Jr. Golm teaches a fan having first and second wind wheels, where a motor drives one wind wheel while the air flow drives the other wind wheel.
	Regarding claim 18, the applicant has argued, see page 12, lines 1-9, that the offset distance of Dent is not the cause of the drifting effect, but the result which is designed to compensate for the air drifting between the two fans and one of ordinary skill would not adjust the axial distance to allow for more or less drifting. 
It appears the applicant has misinterpreted the intent of the examiner’s remarks in the previous Office action regarding the axial distance and offset. In Dent’s invention there are two relevant “distances”. The examiner referred to the “axial distance” (50 of Dent, see Figures 5B and 5C) as the spacing between the first and second wind wheels along the axial direction of the airflow. The “offset distance” (the “non-zero distance” of claim 17, the separation between X1D and X2D in the horizontal direction of Figure 5B 
	It appears the applicant’s arguments interpreted the “axial distance” referred to by the examiner as the “offset distance”. The examiner agrees the axial distance does not cause the drifting, and the examiner maintains that the offset distance compensates for the drifting. The offset distance is the “non-zero distance” referred to by claims 17 and 18. 
	Regarding the rejection of claim 18, while Dent does not teach the non-zero is smaller than or equal to 0.2 times a diameter of the first wind wheel, Dent does show the non-zero distance is less than 1.0 times the diameter of the first wind wheel (see Figures 5B and 5C). The rejection cited case law regarding the optimization of a workable range by routine experimentation (In re Aller, see page 11 of the previous Office action) to modify the non-zero distance to be less than 0.2 times the diameter of the first wind wheel which would yield a predictable result (see page 12 of the previous Office action). The optimum non-zero distance would depend on the axial distance of the fans. 
	The applicant has argued, see page 12, line 10 through page 13, line 4, that the examiner relied upon improper hindsight to reject claim 18. The examiner only relied In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	The corrections to the claims are noted with appreciation. The objection to claim 23 has been withdrawn. The amendment to claim 14 has overcome the objection to the drawings and therefore the objection to the drawings has been withdrawn.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 13-16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0024668 to Golm Jr in view of US 8,690,528 to Kato.
In Reference to Claim 13
Golm teaches:
	A fan (10), comprising: 
a first wind wheel (14) comprising a first hub (not numbered, see annotated Figure 1) and a plurality of first blades (30) arranged around the first hub and spaced apart from one another, the first wind wheel having a first rotation axis (20); 
a second wind wheel (16) arranged opposite to the first wind wheel, the second wind wheel comprising a second hub (not numbered, see annotated Figure 1) not directly coupled to the first hub and a plurality of second blades (36) arranged around the second hub and spaced apart from one another, the second wind wheel having a second rotation axis (also 20); and
a motor (42) coupled to one of the first wind wheel and the second wind wheel to drive the one of the first wind wheel and the second wind wheel to rotate to generate an airflow; and
another one of the first wind wheel and the second wind wheel is configured to be driven by the airflow generated by the one of the first wind wheel and the second wind wheel (see paragraphs 188, 193, 194, 201, 202, and 204-208, and Figure 1).
Regarding the “one” and “another one” of the first and second wind wheels, Golm teaches a motor (42) can rotate the first wind wheel (14) while the second wind wheel 

    PNG
    media_image1.png
    514
    699
    media_image1.png
    Greyscale

Golm fails to teach:
	The first blades and the second blades are tilted towards opposite directions along a circumferential direction.
Kato teaches:
	A fan (1) comprising a first wind wheel (15) having first blades (11) and a second wind wheel (27) having second blades (23), wherein the first blades and the second blades are tilted towards opposite directions along a circumferential direction (see column 3, lines 1-42 and Figure 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Golm by re-shaping the blades such that the first blades and the second blades are tilted towards opposite directions along a circumferential direction as taught by Kato as both references are 
In Reference to Claim 14#
Golm as modified by Kato teaches:
	The fan of claim 13, wherein: 
a first orthographic projection of one first blade (see annotated portion of Figure 1 of Kato below) of the plurality of first blades on a reference plane (not shown, Figure 1 of Kato shows a side view of the fan with first and second blades facing the viewer when the blades are closest to the viewer, the tips of the blades would lie in a reference plane out of the page) when the one first blade rotates to a position closest to the reference plane includes a first convex curve (first suction side) and a first concave curve (first pressure side) connected end to end, the reference plane being a plane spaced apart from the fan and parallel to one of the first rotation axis and the second rotation axis, four first tangent lines (not shown, see annotated Figure 1 of Kato below) each tangent to one of the first convex curve and the-5-Customer No. 160809Attorney Docket No. 00278.1037.OOUS first concave curve forming two first intersections (not shown, see annotated Figure 1 of Kato below) at upstream and downstream of the first orthographic projection in an airflow direction, respectively; 
a second orthographic projection of one second blade (see annotated Figure 1 of Kato below) of the plurality of second blades on the reference plane when the one 
one of a first vertical line (not shown, see annotated Figure 1 of Kato below) perpendicular to a first connection line (not shown, see annotated Figure 1 of Kato below) connecting the two first intersections and a second vertical line (not shown, see annotated Figure 1 of Kato below) perpendicular to a second connection line (not shown, see annotated Figure 1 of Kato below) connecting the two second intersections has an acute included angle (see annotated Figure 1 of Kato below) with respect to a reference direction (up in Figure 1 of Kato) on the reference plane, the reference direction being a positive direction (up) of an orthographic projection of the one of the first rotation axis and the second rotation axis on the reference plane; and 
another one of the first vertical line and the second vertical line has an obtuse included angle (see annotated Figure 1 of Kato below) with respect to the reference direction (see annotated Figure 1 of Kato below).

    PNG
    media_image2.png
    668
    920
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    678
    866
    media_image3.png
    Greyscale

In Reference to Claims 15 and 16#
Golm as modified by Kato teaches:
	The fan of claim 13, wherein the first rotation axis is parallel to the second rotation axis, and wherein the first rotation axis and the second rotation axis are collinear. Both the first and second rotation axes are axis 20 of Golm (see Figure 1 of Golm). 
In Reference to Claim 21#
Golm as modified by Kato teaches:
	The fan of claim 13, wherein a diameter of the first wind wheel is different from a diameter of the second wind wheel. The first and second diameters can be slightly different or substantially different (see paragraph 200 of Golm). 
In Reference to Claim 22#
Golm as modified by Kato teaches:
	The fan of claim 21, wherein the diameter of the second wind wheel is larger than or equal to 0.6 times of the diameter of the first wind wheel. The second wind wheel can have a larger diameter than the first wind wheel (see paragraph 200 and Figure 3 of Golm), which results in a diameter larger than 0.6 times the diameter of the first wind wheel. 
In Reference to Claim 23#
Golm as modified by Kato teaches:
	The fan of claim 13, wherein each of the first wind wheel and the second wind wheel includes an axial flow wind wheel (see Figure 1).
In Reference to Claim 24#

	The fan of claim 13, wherein the first wind wheel and the second wind wheel are configured to rotate in opposite direction (see paragraph 193 of Golm).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0024668 to Golm Jr as modified by US 8,690,528 to Kato as applied to claim 15 above, and further in view of US 6,537,019 to Dent.
In Reference to Claim 17
Golm as modified by Kato teaches:
	The fan of claim 15, comprising the first rotation axis and the second rotation axis.
Golm as modified by Kato fails to teach:
	The first rotation axis and the second rotation axis are separated by a non-zero distance.
Dent teaches:
	A fan (8D) comprising a first wind wheel (10D) having a first rotation axis (X1D) and a second wind wheel (20D) having a second rotation axis (X2D), wherein the first rotation axis and the second rotation axis are separated by a non-zero distance (see column 5, lines 13-23 and Figures 5A-5C). Figure 5B shows a top view where the fans are offset from one another laterally (left to right) and there is a distance between the first and second rotation axes. Figure 5C is a side view which shows the fans are offset vertically which similarly creates a distance between the first and second axes. Both the lateral and vertical separation can be considered the “non-zero distance”.
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0024668 to Golm as modified by US 8,690,528 to Kato and US 6,537,019 to Dent as applied to claim 17 above, and further in view of case law.
In Reference to Claim 18
Golm as modified by Kato and Dent teaches:
	The fan of claim 17, wherein there is the non-zero distance between the first and second rotation axes. Figures 5B and 5C of Dent show the non-zero distance is less than 1.0 times the diameter of the first wind wheel. 
Golm as modified by Kato and Dent fails to teach:
	The non-zero distance is smaller than or equal to 0.2 times of a diameter of the first wind wheel. Dent is silent regarding the specific ratio of the distance to the diameter of the first wind wheel. 
	Dent teaches the distance between the first and second rotation axes is to compensate for the airflow (A1D in Figures 5B and 5C) drifting away from the first rotation axis after passing through the first fan (column 5, lines 18-23). The distance the 
	The Court has held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Dent teaches the non-zero distance between the first and second rotation axes is less than 1.0 times the diameter of the first wind wheel. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Golm as modified by Kato and Dent by sizing the non-zero distance to be smaller than or equal to 0.2 times of a diameter of the first wind wheel in view of case law which would yield predictable results. In this case, the predictable result would be two wind wheels which are axially spaced and laterally offset such that the rotation axes are separated by a relatively small distance. The offsetting distance would compensate for the airflow of the first wind wheel drifting away from its rotation axis. 

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0024668 to Golm as modified by US 8,690,528 to Kato as applied to claim 13 above, and further in view of US 10,184,477 to Chang. 
In Reference to Claim 19
Golm as modified by Kato teaches:
	The fan of claim 13, comprising the first and second rotation axes.
Golm as modified by Kato fails to teach:
	The first rotation axis and the second rotation axis form a non-zero included angle. 
Chang teaches:
	A fan (2) comprising a first wind wheel (23) having a first rotation axis (not numbered, dotted line through first shaft 232 in Figure 2) and a second wind wheel (24) having a second rotation axis (not numbered, dotted line through second shaft 242 in Figure 2), wherein the first rotation axis and the second rotation axis form a non-zero included angle (see column 3, lines 8-61 and Figures 2-4). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Golm as modified by Kato by re-arranging the second wind wheel to be at an angle such that the first and second rotation axes form a non-zero included angle as taught by Chang as both references are directed to axial fans in series, and for the purpose of reducing vibrations and noise produced by the fan (column 1, lines 54-59 of Chang).

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0024668 to Golm as modified by US 8,690,528 to Kato and US 10,184,477 to Chang as applied to claim 19 above, and further in view of case law.
In Reference to Claim 20
Golm as modified by Kato and Chang teaches:
	The fan of claim 19, comprising the non-zero included angle between the first and second rotation axes. The angle is an acute angle (see annotated Figure 4 of Chang below).

    PNG
    media_image4.png
    602
    722
    media_image4.png
    Greyscale

Golm as modified by Kato and Chang fails to teach:
	The non-zero included angle is smaller than or equal to 20°.
	The angle of the rotation axes affects the flow direction and pattern of the airflow. The angled wind wheels change the flow pattern and the development of the audio frequency of the dipole is destructed (column 2, lines 25-29 of Chang). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05 II A for further clarification). In In re Aller, a claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be obvious over a prior art process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.
In the instant application, Chang show an acute angle between the first and second rotation axes, but does not specify the angle is smaller than or equal to 20°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Golm as modified by Kato and Chang by re-arranging the second wind wheel such that the non-zero included angle is smaller than or equal to 20° in view of case law for the purpose of reducing the desired amount of noise by directing the airflow with the desired pattern.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0024668 to Golm in view of US 8,690,528 to Kato and in further view of CN 108266809 to Wang (a machine translation will be referred to herein).
In Reference to Claim 26
Golm teaches:
	A fan (10), comprising: 

a second wind wheel (16) arranged opposite to the first wind wheel, the second wind wheel comprising a second hub (not numbered, see annotated Figure 1) not directly coupled to the first hub and a plurality of second blades (36) arranged around the second hub and spaced apart from one another, the second wind wheel having a second rotation axis (also 20); and
a motor (42) coupled to one of the first wind wheel and the second wind wheel to drive the one of the first wind wheel and the second wind wheel to rotate to generate an airflow; and
another one of the first wind wheel and the second wind wheel is configured to be driven by the airflow generated by the one of the first wind wheel and the second wind wheel (see paragraphs 188, 193, 194, 201, 202, and 204-208, and annotated Figure 1 with the rejection of claim 13).
Regarding the “one” and “another one” of the first and second wind wheels, Golm teaches a motor (42) can rotate the first wind wheel (14) while the second wind wheel may idle (see paragraphs 207-208). When idling, the second wind wheel would be driven to rotate by the airflow caused by the first wind wheel.
Golm fails to teach:
	An air conditioner indoor unit comprises a housing including an air inlet and an air outlet, an indoor heat exchanger arranged in the housing, and the first blades and 
Kato teaches:
	A fan (1) comprising a first wind wheel (15) having first blades (11) and a second wind wheel (27) having second blades (23), wherein the first blades and the second blades are tilted towards opposite directions along a circumferential direction (see column 3, lines 1-42 and Figure 1).
Wang teaches:
	An air conditioner indoor unit (100) comprising a housing (110) having an inlet (not shown, see paragraph 56, lines 1-4) and an outlet (130), a fan (200) within the housing, and an indoor heat exchanger (not shown, see paragraph 56, lines 5-7) arranged in the housing (see paragraph 56 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fan of Golm by re-shaping the blades such that the first blades and the second blades are tilted towards opposite directions along a circumferential direction as taught by Kato as both references are directed to fans comprising first and second wind wheels, and which would yield predictable results, and 
	It would have been obvious to further modify the fan of Golm by installing the fan in a housing of an air conditioner indoor unit having an inlet, an outlet, and a heat exchanger as taught by Wang for the purpose of being able to cool an environment by driving air through a heat exchanger.

In Reference to Claim 27#
Golm as modified by Kato and Wang teaches:
	 The air conditioner indoor unit of claim 26, having the indoor heat exchanger and the fan.
Wang further teaches the air conditioner indoor unit comprises an air duct mounting plate (212) arranged in front of the indoor heat exchanger, wherein the fan is fixed to the air duct mounting plate (see paragraphs 56 and 79 and Figure 2 of Wang). Wang teaches the heat exchanger is mounted to the back plate (paragraph 56, line 7). Therefore the fan is mounted in front of the heat exchanger.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the air conditioner indoor unit of Golm as modified by Kato and Wang by adding a mounting plate in front of the heat exchanger as taught by Wang for the purpose of being able to effectively draw air through the heat exchanger and direct the air to the outlet.
In Reference to Claim 28#
Golm as modified by Kato and Wang teaches:
	 The air conditioner indoor unit of claim 26, wherein the air outlet is formed in a front panel (120) of the housing (see paragraph 56 of Wang).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799